Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Samir F. Zaky, D.P.M.,
(OI File No. 1-09-40066-9),

Petitioner,
v.
The Inspector General.
Docket No. C-14-945
Decision No. CR3425

Date: October 21, 2014

DECISION

Petitioner, Samir F. Zaky, D.P.M., was a podiatrist, licensed to practice in the State of
Connecticut. He was convicted on fourteen felony counts of health care fraud and
fourteen felony counts of making false statements relating to a health care matter. Based
on his convictions, the Inspector General (I.G.) has excluded him for ten years from
participating in the Medicare, Medicaid, and all federal health care programs, as
authorized by section 1128(a)(1) of the Social Security Act (Act). Petitioner now
challenges the exclusion. For the reasons discussed below, I find that the I.G. properly
excluded Petitioner and that the ten-year exclusion falls within a reasonable range.

I. Background

Petitioner Zaky practiced as a podiatrist under the name of Affiliated Podiatrists, LLC,
for which he was the principal and only agent. In that capacity, he participated in the
Medicare program. I.G. Exhibit (Ex.) 4 at 1. He was charged in federal district court
with fourteen counts of health care fraud and fourteen counts of making false statements
relating to a health care matter, in violation of 18 U.S.C. §§ 1347 and 1035. I.G. Ex. 4.
On June 14, 2013, a jury convicted him on all counts. I.G. Exs. 2, 3. Specifically, the
jury found that Petitioner Zaky provided routine foot care (e.g., clipping toe nails) to
Medicare beneficiaries but billed the program for a more complicated and expensive
surgical procedure. I.G. Ex. 4 at 2.

In a letter dated March 31, 2014, the I.G. notified Petitioner that he was excluded from
participation in Medicare, Medicaid, and all federal health care programs for a period of
ten years, because he had been convicted of a criminal offense related to the delivery of
an item or service under the Medicare or state health care program. The letter explained
that section 1128(a)(1) of the Act authorized the exclusion. I.G. Ex. 1. Petitioner
requested review, and the matter is before me.

Each party submitted a written argument (I.G. Br.; Petitioner (P.) Br.). The I.G.
submitted four exhibits (I.G. Exs. 1- 4) and a reply brief (IG. Reply). Petitioner
submitted 10 exhibits (P. Exs. 1-10) and a sur-reply (P. Reply). In the absence of any
objection, I admit into evidence I.G. Exs. 1-4 and P. Exs. 1-2 and 10.

The L.G. objects to my admitting P. Exs. 3-9. The I.G. argues that the documents, which
describe Medicare-reimbursable services and their codes, are irrelevant, because they
address facts underlying Petitioner’s conviction, and Petitioner’s conviction is not
reviewable here. I agree. As discussed below, Petitioner may not use this forum to
attack collaterally his conviction. 42 C.F.R. § 1001.2007(d); Joann Fletcher Cash, DAB
No. 1725 (2000). The documents are therefore irrelevant, and, by regulation, I must
exclude irrelevant or immaterial evidence. 42 C.F.R. § 1005.17(c). I therefore decline to
admit these documents.

I directed the parties to indicate in their briefs whether an in-person hearing would be
necessary, and, if so, “to provide the written direct testimony of any proposed witness in
writing and under oath or affirmation.” I also directed the party “to explain why the
testimony is relevant” and why any witness’s “proposed testimony does not duplicate
something that is already stated in an exhibit.” Order and Schedule for Filing Briefs and
Documentary Evidence at 3 (May 29, 2014). The I.G. indicates that an in-person hearing

is not necessary and submits no declarations from proposed witnesses. I.G. Br. at 6.

Petitioner, on the other hand, asserts that an in-person hearing is necessary, and asks that
I subpoena ten witnesses, including federal investigators and agents, the United States
Attorney and assistant U.S. attorneys who, he charges, falsified federal documents,
resulting in his purportedly wrongful conviction. Again, Petitioner’s criminal conviction
may not be attacked collaterally in this forum, and I must exclude irrelevant or
immaterial evidence. 42 C.F.R. §§ 1001.2007(d), 1005.17(c). Iam therefore obligated to
exclude the testimony that Petitioner proposes, so an in-person hearing would serve no

purpose.
IL. Issues

The issues before me are: 1) was Petitioner Zaky convicted of a criminal offense related
to the delivery of an item or service under Medicare or a state health care program, within
the meaning of section 1128(a)(1), thus providing a basis for excluding him from
program participation; and 2) if so, is the length of the exclusion (ten years) reasonable.

III. Discussion

A. Petitioner Zaky must be excluded from program
participation because he was convicted of a criminal
offense related to the delivery of an item or service under
Medicare or a state health care program, within the
meaning of section 1128(a)(1). '

Under section 1128(a)(1) of the Act, the Secretary of Health and Human Services must
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program. See also 42 C.F.R. § 1001.101(a).

Petitioner concedes, as he must, that he was convicted of a criminal offense, but he
claims that the I.G. and his agents and attorneys falsified documents and engaged in other
wrongful conduct in order to obtain the conviction. Federal regulations explicitly
preclude such a collateral attack on Petitioner’s conviction:

When the exclusion is based on the existence of a criminal
conviction . . . where the facts were adjudicated and a final
decision was made, the basis for the underlying conviction

. is not reviewable and the individual or entity may not
collaterally attack it, either on substantive or procedural
grounds, in this appeal.

42 C.F.R. § 1001.2007(d); Cash, DAB No. 1725; Chander Kachoria, R.Ph., DAB No.
1380 at 8 (1993) (citing Olufemi Okonuren, M.D., DAB No. 1319 (1992)) (“There is no
reason to ‘unnecessarily encumber the exclusion process’ with efforts to reexamine the
fairness of state convictions.”); Young Moon, M.D., DAB CR1572 (2007).

Petitioner also mentions that he appealed the conviction, although it appears that the
appellate court may have ruled against him. See Petitioner’s Motion to Attach Additional

' My findings of fact and conclusions of law are set forth, in italics and bold, in the
discussion captions of this opinion.
Evidence to the Record (September 2, 2014); U.S. v. Zaky, No. 13-3541-CR (2nd Cir.
August 21, 2014) (Summary Order). In any event, the Act specifically provides that a
pending appeal is irrelevant to whether an individual has been convicted: “[A]n
individual . . . is considered to have been ‘convicted’ of a criminal offense . . . regardless
of whether there is an appeal pending... .” Act § 1128(i)(1).

In yet another attack on his underlying conviction, Petitioner argues that he would not
have been convicted but for the malfeasance of government agents, and therefore his
criminal offense was not related to the delivery of an item or service under Medicare or a
state health care program. His argument is without merit. Inasmuch as he was convicted
of defrauding the Medicare program and making false statements “in connection with the
delivery of and payment for health care benefits, items, and services involving
Medicare,” his crimes plainly meet the requirement that they be related to the Medicare
program. See I.G. Exs. 2, 4.

Petitioner also argues that his exclusion should be waived because he was the sole
practicing podiatrist in his community. P. Br. at 9. The waiver provision, 42 C.F.R.

§ 1001.1801(b), authorizes the I.G. to grant or deny a state health care program’s request
that an exclusion be waived “if the individual . . . is the sole community physician or the
sole source of essential specialized services in a community.” So a state health care
official must present the request to the I.G. But “the decision to grant, deny, or rescind a
request for a waiver is not subject to administrative or judicial review.” 42 C.F.R.

§ 1001.1801(f); Act § 1128(c)(3)(B).

Finally, Petitioner raises some constitutional challenges, which I have no authority to
review. Donna Rogers, DAB No. 2381 at 5 (2011); see 42 C.F.R. § 1005.4(c)(1).

Thus, Petitioner was convicted of a program-related crime and must be excluded for at
least five years. I now consider whether the length of his exclusion beyond five years
falls within a reasonable range.

B. Based on the aggravating factors present in this case, the
ten-year exclusion falls within a reasonable range.

An exclusion under section 1128(a)(1) must be for a minimum period of five years. Act
§ 1128(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2). Federal regulations set
forth criteria for lengthening exclusions beyond the five-year minimum. 42 C.F.R.

§ 1001.102(b). Evidence that does not pertain to one of the aggravating or mitigating
factors listed in the regulations may not be used to decide whether an exclusion of a
particular length is reasonable.

Among the factors that may serve as bases for lengthening the period of exclusion are
two relied on by the LG. in determining the length of Petitioner’s exclusion: 1) the acts
resulting in the conviction, or similar acts, resulted in a financial loss to Medicare or state
health care programs of $5,000 or more; and 2) the sentence imposed by the court
included incarceration. 42 C.F.R. § 1001.102(b). The presence of an aggravating factor
or factors not offset by any mitigating factor or factors justifies lengthening the
mandatory period of exclusion.

Program financial loss (42 C.F.R. § 1001.102(b)(1)). Petitioner’s actions resulted in
program financial losses almost 27 times greater than the $5,000 threshold for
aggravation. The sentencing judge ordered him to pay $134,139.60 in restitution. I.G.
Ex. 3 at 2. Restitution has long been considered a reasonable measure of program losses.
Jason Hollady, M.D., DAB No. 1855 (2002). Because the financial losses were
significantly in excess of the threshold amount for aggravation, the I.G. may justify a
significant increase in Petitioner’s period of exclusion. See Jeremy Robinson, DAB No.
1905 (2004); Donald A. Burstein, Ph.D., DAB No. 1865 (2003).

Petitioner suggests that the ordered amount of restitution is incorrect because it includes
more payments than alleged in the indictment. P. Br. at 8. As the LG. points out,
program financial loss is not so limited, but includes “similar acts” that caused a financial
loss to the program. 42 C.F.R. § 1001.102(b)(1). Moreover, $134,139.60 represents the
criminal court’s assessment of program losses, and I again defer to the court’s findings.
42 C-F.R. § 1001.2007(d).

Incarceration (42 C.F.R. § 1001.102(b)(5)). The criminal court sentenced Petitioner to a
substantial period of incarceration — 41 months — which underscores the seriousness of
his crimes. I.G. Ex. 3 at 1.

Petitioner does not claim that any mitigating factor justifies decreasing his period of
exclusion. See 42 C.F.R. § 1001.102(c).

So long as the period of exclusion is within a reasonable range, based on demonstrated
criteria, I have no authority to change it. Cash, DAB No. 1725 at 7 (citing 57 Fed. Reg.
3298, 3321 (1992)). In this case, Petitioner’s crime demonstrates that he presents
significant risks to the integrity of health care programs. He engaged in illegal conduct
that cost the Medicare program a significant amount of money. He was sentenced to a
lengthy period of time in jail. No mitigating factors offset these aggravating factors. I
therefore find that the ten-year exclusion falls within a reasonable range.
IV. Conclusion

For these reasons, I conclude that the I.G. properly excluded Petitioner from participation
in Medicare, Medicaid and all federal health care programs, and I sustain as reasonable
the ten-year period of exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

